DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 39-55 are pending in this application.
Applicant's election with traverse of Species A11 in the reply filed on 3/11/22 is acknowledged.  The traversal is on the ground(s) that there is no burden of search for all specified species.  This is not found persuasive because each species requires separate or additional search and examination not needed for all species.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 44 and 46 relate to the elected species. Claims 1, 39-42, 49 and 51-54 were previously determined to be generic.  Claims 1, 39-42, 44, 46, 49 and 51-54 are under examination.  Claims 43, 45-48, 50 and 55 are withdrawn from consideration as being drawn to non-elected species, with traverse.
	Applicant’s claim to priority to US provisional and non-provisional applications.  The prosecution history has been reviewed.
	The filing of two substitute specifications is noted, the most recent has been entered. (11/26/18)
	Replacement drawings filed 10/9/2018 have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 39-42, 44, 46, 49 and 51-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite computer-implemented processes.
With respect to step  (2A)(1) The claims recite an abstract idea of assessing genotype / phenotype relationships as affected by copy number variation in unaffected and affected individuals.  The process requires data comparisons, and steps of determining statistical significance. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claim 1 is independent.
	Mathematical concepts recited in claim 1 include:
 “b) comparing, via computer, the information of the one or more copy number variants from the genome of one or more subjects to a compilation of data comprising frequencies of copy number variants in at least 100 subjects affected by the disease or condition…” (a mathematical concept of determining whether two datasets are the same or different, alternatively mental step of comparison of data, either in the human mind, or in a computing environment)
“c) determining a statistical significance of the one or more copy number variants to not having a disease or condition associated with a genotype from the comparison of step b)…” (mathematical concept of calculating a significance)
“f) determining a statistical significance of the first set of one or more genetic variants by comparing the sequencing information of step d) to the sequencing information of step e).” (mathematical comparison of sequence data, alternatively a mental step of comparing data in a computing environment.)
	Natural law embraced by claim 1:
The claims are directed to determining a correlation between a naturally occurring genotype and a naturally occurring phenotype related to a disease or condition.  This is a law of nature.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “a) screening the genomes of one or more subjects… with an assay…” “d) sequencing the one or more copy number variants or genome regions encompassing the one or more copy number variants…” and “e) sequencing the one or more copy number variants or one or more genome regions encompassing the one or more copy number variants…”
which are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the judicial exception.  Data gathering does not impose any meaningful limitation on the judicial exception, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate a judicial exception into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies judicial exception recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 1 also recites the additional non-abstract element of  “via a computer” where the computer “comprises computer executable logic that provides instructions for executing said comparison…”
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the judicial exception using a computer, and therefore the claim does not recite integrate that judicial exception into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 39-42, 44, 46, 49 and 51-54 have been analyzed with respect to 2A-2.  Dependent claims 39-42 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 44, 46, 49, 51-54 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite at least one judicial exception, and do not integrate that judicial exception into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the judicial exception amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  With respect to the data gathering step of “screening the genome(s)…using an assay to provide information on one or more copy number variants” where the patients are unaffected by a disease, Redon (2006), Lin (2009), Pinto (2007), and Shaikh each provide assays for screening the genome to provide CNV data, where the subjects include unaffected individuals and populations.  As the assay in claim 1 is unspecified, the assays performed by these researches fall within the scope of the limitation.  With respect to the two sequencing steps, step d) which sequences CNV present in unaffected individuals, but absent or at lower frequencies in affected individuals and e) which sequences CNV present in unaffected individuals, but absent or present in affected subjects, in at least 100 affected individuals; sequencing processes for sequencing desired regions of SNP and CNV are provided by Redon (2006), Lin(2009) and Pinto (2007) each disclose sequencing regions encompassing CNV, in unaffected and affected individuals.  As the sequencing steps of claim 1 lack any specificity the processes disclosed by these researchers fall within the scope of the limitation.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  The specification also notes that the following routine and conventional assays can be used for step a), d) or e): arrayCGH, SNParrays, sequencing, MPLA, Invader assay, or FISH [0062] and a variety of commercially available kits or published protocols are set forth in [0064-0091].  Routine, conventional targeted sequencing processes and commercially available kits for those processes are disclosed at [0066-0080]. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Redon (2006), Lin (2009 and Pinto (2007) each provide computers comprising instructions disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that general purpose computers are suitable [0126]. The additional computer elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 39-42, 44, 46, 49, 51-54 have been analyzed with respect to step 2B. Dependent claims 39-42 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 44, 46, 49, 51-54 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data by unspecified assays to obtain CNV data, followed by the targeted sequencing steps to generate sequence data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while reciting some data gathering steps, is largely a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 39-42, 44, 46, 49 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Shaikh et al (2009).
The claimed and elected invention appear to have basis in the provisional application filed 8/2/2010, therefore this is the effective filing date of the claims.  The elected embodiments of claim 44 and 49 are directed to proteins or RNA which are qualified as a drug target for treating a disease.
	Sheikh et al. (2009) High resolution mapping and analysis of copy number variations in the human genome: a data resource for clinical and research applications.  Genome research, 19:1682-1690.
	The claims set forth computer-implemented processes; where a) one or more genomes of unaffected individuals are subjected to assays for identifying copy number variation data, and b) compared to a database comprising frequency information of the CNV in affected individuals.  A c) measure of statistical significance of one or more CNV to not having the disease or condition is determined or alternately determining whether one or more CNV are present in the unaffected individuals, but not affected individuals.  Then d)-e) targeted sequencing is performed to generate two different datasets: d) CNV statistically significant in unaffected individuals and not affected individuals; and e) CNV statistically significant in unaffected individuals and not in more than 100 affected individuals.  Finally, the sequencing read datasets of d) and e) are compared to determine a statistical significance of the first set of variants (d)) by comparison of the sequencing data sets of d) and e).
	With respect to claim 1, Sheikh et al. provide a) scanning genomes of unaffected or healthy individuals to identify CNV data at p1683 Results, first paragraph.  Sheikh utilized Illumina HapMap BeadChips and the associated BeadStudio software to identify CNV present. The identified CNV were b) compared to data from affected individuals p1684 (applications).  C) Measures of statistical significance of CNV present only in unaffected individuals were determined (Results, p1683-1686, methods, and online supplemental information).  Validation of the CNV is performed by d-e) targeted sequencing of the region in unaffected and affected individuals (p1683, second column, last paragraph and some online supplemental material), to ultimately f) make a determination of the significance of the validated CNV to unaffected or healthy individuals or populations (Applications, p 1684-1685, Discussion, Methods and some online supplemental material.)  The computer-based elements (a computer, having instructions for carrying out the identification of CNV in step b)) are disclosed by Sheikh throughout, specifically referring to BeadStudio (results section).  As such, claim 1 is anticipated.
	With respect to claim 39, the CNV of step f) of claim 1 is not associated with the disease (Results, online supplemental information).
	With respect to claim 40-42, whole genome  or exome data is analyzed (Results, online supplemental data, methods). and the data from affected individuals can comprise data from 1-100+ genomes. (Results).
	With respect to claim 44, the CNV have a functional impact on an RNA or Protein product as determined by an assay, and targeted sequencing (Applications, assessment of pathogenicity 1684-1685).
	With respect to claim 46, the RNA or protein product qualify as a drug target (Assessment of pathogenicity 1684-1685).
	With respect to claim 49, the elements of step a) are RNA and transcriptome sequencing (Results section, methods).
	With respect to claim 51, RNA variants are disclosed at least at fig 2 and its discussion in the text.
	With respect to claim 52, Sheikh determines CNV in subsets which are differing healthy populations or ethnicities (Results, Methods).
	With respect to claim 53, upstream and downstream sequences encompassing the CNV can be sequenced (Results).
	With respect to claim 54, Sheikh then makes determinations as to whether a CNV is or is not pathogenic.

Claim(s) 1, 39-42, 44, 46 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Redon (2006).
	Redon et al. (2006) Global variation in copy number in the human genome, Nature 444, p444-454. (PTO-1449)
With respect to claim 1, Redon et al. provide a) scanning genomes of unaffected or healthy individuals (introduction) to identify CNV data at p445, Fig 1.  Sheikh utilized Whole Genome TilePath arrays, or Affymetrix 500k early access chips, and developed two different algorithms to identify CNV present (p445, supplemental methods). 4 sets of apparently healthy populations were assessed.  After removing artifactual data, replicate experiments, the identified CNV were b) compared to data from affected individuals (WGTP identifies CNV in both affected and unaffected/ reference genomes p446, supplemental methods, SW-Array).  C) Measures of statistical significance of CNV present only in unaffected individuals were determined (p448, Genomic impact of CNV, p449-450 copy number variation of medical relevance).  Validation of the CNV is performed by d-e) targeted sequencing of the region in unaffected and affected individuals (supplemental methods- real time PCR, using ABI prism sequence detection system, quantitative multiplex PCR of short fragments, or mass spectrometry), to ultimately f) make a determination of the significance of the validated CNV to unaffected or healthy individuals or populations (supplemental methods)  The computer-based elements (a computer, having instructions for carrying out the identification of CNV in step b)) are disclosed by Redon throughout.  As such, claim 1 is anticipated.
	With respect to claim 39, the CNV of step f) of claim 1 is not associated with the disease (Results).
	With respect to claim 40-42, whole genome analyzed (Results WGTP, methods). and the data from affected individuals can comprise data from 1-100+ genomes. (Results, methods).
	With respect to claim 44, the CNV have a functional impact on an RNA or Protein product as determined by an assay, and targeted sequencing (genomic impact of CNV p448-449).
	With respect to claim 46, the RNA or protein product qualify as a drug target (RNAi, GO ontology data).
	With respect to claim 51, RNA variants are disclosed at least at Table 1 and its discussion in the text.
	With respect to claim 52, Redon determines CNV in subsets which are differing healthy populations or ethnicities (Results, Methods).
	With respect to claim 53, upstream and downstream sequences encompassing the CNV can be sequenced (Results, methods, supplemental methods).
	With respect to claim 54, Redon then makes determinations as to whether a CNV is or is not pathogenic (results, discussion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 39-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 8,862,410 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application performs the same steps and CNV analysis as the patent, but with the affected and unaffected persons reversed.  
Claims 1, 39-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,059,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application performs the same steps and CNV analysis as the patent, but with the affected and unaffected persons reversed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Items cited in 101 rejection, but not 102 rejections:
Pinto et al (2007) copy-number variation in control population cohorts. Human Molecular genetics vol 16 Review issue 2 R168-R173.
Lin et al. (2009) a genome wide survey of copy number variations in Han Chinese residing in Taiwan. Genomics vol 94, p241-246.
Other relevant publications:
Sudmant (October 2010) diversity of human copy number variation and multicopy genes. Science vol 330 p641-646.
Forer (2010) CONAN: copy number variation analysis software for genome-wide association studies. BMC bioinformatics 11: 318.
Iourov et al. (2010) somatic genome variations in health and disease. Current genomics vol 11, p387-396.
Barnes et al. Genetic Variation: methods and protocols, Methods in Molecular Biology vol 628, chapter 7, 17 pages.
deSmith et al. (2008) human genes involved in copy number variation: mechanisms of origin, functional effects and implications for disease.  Cytogenetic and genome research. 123:17 17-26.
Itsara et al. (2009) population analysis of large copy number variants and hotspots of human disease. The American journal of human genetics 84: 148-161.
Korn (2008) integrated genotype calling and association analysis of SNP common copy number polymorphisms and rare CNV. Nature Genetics 40:10 1253-1260.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631